DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 7, it is unclear if the “prediction circuit” that “predicts the downstream NOx concentration” in line 4 is used to form the “predicted downstream NOx concentration” found in line 2 of claim 1 or if the two processes are entirely separate. For the purposes of examination the two processes will be interpreted as the same process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0390589 A1 to Whitt et al. (Whitt).
In reference to claim 1, Whitt discloses a method, comprising: determining an error (“conversion capacity”, par. 0043) between a predicted downstream nitrous oxide (NOx) concentration of an exhaust gas stream exiting a NOx storage catalyst based on a model of a NOx storage capacity or a dynamic response of the NOx storage catalyst (“NOx release threshold”, par. 0042) and a determined downstream NOx concentration of the exhaust gas stream exiting the NOx storage catalyst (“predicted NOx release value”, par. 0043); comparing the error to an error threshold (par. 0044); and increasing a temperature of the exhaust gas entering the NOx storage catalyst in response to the error exceeding the error threshold (par. 0046).
In reference to claim 2, Whitt discloses the method of claim 1, further comprising determining a characteristic of the exhaust gas stream entering the NOx storage catalyst (par. 0038).
In reference to claim 3, Whitt discloses the method of claim 2, wherein the characteristic of the exhaust gas stream entering the NOx storage catalyst is at least one of a NOx concentration (par. 0038), a temperature (par. 0038), and an oxygen concentration.
In reference to claim 4, Whitt discloses the method of claim 1, wherein the NOx storage catalyst is a Passive NOx Adsorber (PNA), a Diesel Cold Start Catalyst (dCSC), or a Diesel Cold Start Concept (dCSC) catalyst (par. 0026).
	In reference to claims 9, 10 and 13, the methods claimed are substantively identical to what is recited in claims 1-4 (substituting the interpretation of the term “error” for the term “correction factor”) and are rejected for the same reasons therefrom.
In reference to claim 11, Whitt discloses the method of claim 9, further comprising: determining a difference between the predicted downstream NOx concentration and the determined downstream NOx concentration (par. 0043); and reducing the difference between the predicted downstream NOx concentration and the determined downstream NOx concentration (pars. 0045-0046; the increase in temperature lowers the NOx conversion capacity and thereby decreases the difference between the predicted and determined downstream NOx values).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitt as applied to claims 1 and 9 above, and further in view of US 2020/0040796 A1 to Yoo et al. (Yoo).
In reference to claims 5-8, 12 and 14, Whitt discloses the methods of claims 1 and 9, but fails to disclose techniques on determining the health of the NOx storage catalyst. However, Yoo discloses a similar technique that, like Whitt, utilizes a comparison between a predicted downstream and determined downstream NOx concentration of a PNA to increase a temperature of exhaust gas (224, 228; Fig. 2). Yoo further discloses comparing the predicted downstream NOx concentration to the determined downstream NOx concentration (224); and determining a health of the NOx storage catalyst based on the comparison (230, 226); operating a prediction circuit structured to predict the downstream NOx concentration or operating a downstream exhaust analysis circuit structured to determine the downstream NOx concentration in response to an enable parameter (204), wherein the enable parameter is a temperature above a predetermined temperature threshold (par. 0043), wherein the predicted downstream NOx concentration is indicative of a predicted release of NOx from the NOx storage catalyst, and wherein the determined downstream NOx concentration is indicative of a determined release of NOx from the NOx storage catalyst (par. 0057). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques disclosed by Yoo into the methods of Whitt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as both methods utilize a similar basic technique and the combination would advantageously diagnose a defective PNA thereby preventing unwanted NOx emissions.
Allowable Subject Matter
Claims 15-20 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0245532 A1 and EP 2664758 A2 each disclose features found in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
09 September 2021